Citation Nr: 1429502	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  07-37 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an initial disability rating in excess of 30 percent from July 6, 1987, to September 26, 2007, in excess of 70 percent from September 27, 2007, to November 8, 2011, and in excess of 30 percent from November 8, 2011, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to May 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD.

The Veteran had a hearing before the decision review officer (DRO) in July 2008 at the Nashville RO.  The Veteran testified at that time and the hearing transcript is of record.  

The Veteran requested a hearing before a member of the Board, which was scheduled for July 2011.  The record indicates that the Veteran failed to appear for his hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Board notes that the February 2007 rating decision also denied claims for service connection for heart disease, diabetes mellitus, a right foot disorder, and a left shoulder disorder; as well as, an increased rating for a right shoulder disorder.  Of those claims, the Veteran only filed a notice of disagreement (NOD) in regard to the heart disease decision.  As such, the other claims were not appealed to the Board.  Additionally, the heart disease claim was fully granted by an April 2010 rating decision that granted service connection for coronary artery disease.  As such, that claim is not currently before the Board.

This case was previously before the Board in September 2011 and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the mandates of the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2011 remand, the Board requested that the Veteran undergo a VA examination to determine the etiology of any right knee disability found to be present.  The Board specifically stated that the examiner must "acknowledge the Veteran's in-service treatment for the right knee, his report of continuity of right knee symptoms since service, and any intercurrent post-service right knee injuries."  In a November 2011 opinion, a VA examiner found the Veteran's right knee degenerative joint disease is less likely than not caused by or related to his military service.  In the rationale, the VA examiner stated that "It is as less likely than not, in the absence of chronicity and continuity of care, that the strain [of the] right knee that he had while in the military is the cause of his right knee degenerative joint disease.  His C-file lack visit for right knee condition 1975 until 2004."  The VA examiner did not address the Veteran's report of continuity of right knee symptoms since service or any post-service intercurrent right knee injuries, as requested in the remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the rationale is inadequate and the claim must be remanded for a new opinion.  

In the September 2011 remand, the Board also remanded the claim for a VA examination to determine the current nature, extent and severity of his PTSD.  The Board specially requested an opinion regarding the severity of the Veteran's PTSD since July 6, 1987.  The Veteran was provided with a VA examination to determine the current nature of his PTSD in November 2011.  However, there is no medical opinion of record addressing the severity of the Veteran's PTSD from prior to November 2011.  In a September 2012 statement, the Veteran stated that he only wanted an increased rating from the September 2006 rating decision.  However, as the AOJ did not obtain an opinion regarding the severity of the Veteran's PTSD prior to November 2011, as requested in the September 2011 remand, there was not substantial compliance with the remand order and the claim must be remanded for a new opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the most recent supplemental statement of the case is dated in November 2012.  Since that date, additional VA treatment records have been added to the Veteran's virtual VA claims file.  The VA treatment records include records relating to his PTSD.  See e.g. July 2013 VA treatment record.  As the claim for a higher rating for PTSD has not been readjudicated following the addition of the new, relevant evidence to the Veteran's claims file, the claim must be remanded for the issuance of a supplemental statement of the case.  

The new VA treatment records also indicate the Veteran's PTSD may have worsened since his previous VA examination in November 2011, more than two and a half years ago.  Thus, a new VA examination should be obtained to determine the current symptoms of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA clinician of appropriate expertise to obtain an opinion as to (1) whether it is at least as likely as not (at least a 50 percent probability) that any right knee disorder found to be present had its onset in or is related to service.  In doing so, the examiner must (2) acknowledge the Veteran's in-service treatment for the right knee, his report of continuity of right knee symptoms since service, and any intercurrent post-service right knee injuries.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the clinician determines that a VA examination is necessary to provide an opinion, such should be accomplished.

2.  Schedule the Veteran for a VA examination to determine the current nature, extent and severity of his PTSD.  The claims folder should be made available to the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate het Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's PTSD on his ability to work.

After reviewing the claims file, the VA examiner should render an opinion regarding the severity of the Veteran's PTSD since July 6, 1987.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD disability on his occupational and social functioning, and specifically opine as to the severity of his PTSD and whether it alone rendered him unemployable.  Because there are few clinical records dated throughout this period, the examiner should specifically consider the statements of the Veteran and his ex-wife regarding the severity of his symptomatology during this time period and the resultant impact on his occupational and social functioning as of that time.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinion expressed, in a report.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a right knee disorder and entitlement to a higher initial disability rating for PTSD.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



